Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David K. and Patricia M. Everson appeal the district court’s orders adopting the recommendation of the magistrate judge and dismissing their 42 U.S.C. § 1983 (2006) civil rights action, denying their motion for recusal, and issuing a pre-filing injunction against them. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in both its orders, as well as the judgment, dated July 15, 2009. Everson v. Doughton, No. 1:08— cv-00887-JAB-PTS (M.D.N.C. July 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.